Citation Nr: 1718484	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  12-14 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for right carpal tunnel syndrome. 

2.  Entitlement to an evaluation in excess of 20 percent for left carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1989 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  
 
In his June 2012 substantive appeal, the Veteran requested a hearing before the Board; however, he subsequently withdrew that request.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2016). 

In December 2014, the Board denied entitlement to increased evaluations for the Veteran's service-connected right and left carpal tunnel syndrome.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the December 2014 Board decision.

In November 2015 and July 2016, the Board remanded the case for further development.  The case has since been returned to the Board for further review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The Board notes that the Veteran submitted VA medical records after the December 2016 supplemental statement of the case.  However, a review of this medical evidence reveals that it is duplicative of evidence previously of record.  Moreover, in December 2016, the Veteran's representative submitted a waiver of all evidence submitted after the supplemental statement of the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claims in December 2016.  However, the examination report appears internally inconsistent. In this regard, the examiner stated that the Veteran's symptoms and EMG findings were consistent with moderately-severe median neuropathy at the wrists and mild ulnar neuropathy at the elbows.  However, the examiner also indicated that the median nerve, ulnar nerve, and lower radicular group were normal when evaluating the severity of the nerves affected.  Therefore, a remand is necessary to obtain a fully adequate VA examination and medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, in November 2015, the Board directed the AOJ to consider whether the Veteran's bilateral carpal tunnel syndrome should be evaluated under 38 C.F.R. § 4.124a, Diagnostic Codes 8512 (lower radicular group) and 8515 (median nerve).  However, the record does not reflect that the AOJ considered the application of Diagnostic Code 8512.  Therefore, on remand, the AOJ should consider whether the Veteran's bilateral carpal tunnel syndrome is more appropriately rated under Diagnostic Code 8512.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected carpal tunnel syndrome.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the San Diego Health Care System (HCS) dated from December 2016 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right and left carpal tunnel syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's bilateral carpal tunnel syndrome.  In particular, the examiner should identify the affected nerve or nerve group.  He or she should specifically indicate whether the median nerve, ulnar nerve, and lower radicular group are affected.  

For each nerve or nerve group affected, the examiner should indicate whether the impairment is mild, moderate, or severe.  He or she should also state whether there is incomplete or complete paralysis.   


To the extent possible, the examiner should distinguish the symptomatology attributable to each nerve.  If the examiner is unable to distinguish the symptoms attributed to each nerve, the examiner should so state in the report.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.   Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claim file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

The AOJ should consider whether all manifestations of the Veteran's bilateral carpal tunnel syndrome are appropriately rated, to include whether the Veteran's disability is more appropriately rated under 38 C.F.R. § 4.124a, Diagnostic Code 8512 (lower radicular group).

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




